DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 contain potentially allowable content.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims (as best understood, subject to the deficiencies under 35 USC 112, listed infra) set forth a series of physical structures/configurations that are well beyond that which is disclosed within U.S. Patent Application Publication No. 2016/0145453 to Kaczun et al. (“Kaczun”) and WO 2017/072512 A1 to Servante et al. (“Servante”), which represent the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Kaczun or Servante to satisfy each of Applicants’ pertinent limitations (specifically with regard to the claimed exact chemical composition and method of creating such), as such extensive modifications would be likely to render the Kaczun and Servante inventions incapable of continuing to operate/behave in the particular manner set forth within the references themselves (given the particularly sensitive nature of such compositions), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10-11 and 18, Applicants’ use of the term “optionally” renders the exact scope of the respective claims unclear, as it is unknown if the “optional” components are actually parts of the claimed invention.  Accordingly, please review/revise/clarify.
Regarding claims 1-2, 4, 7-10 and 14-16, the use of characters enclosed within parentheses render the exact scope of the claims unclear, as it is unknown whether these are supposed to be reference characters referring to some sort of drawing or necessary components of the invention.  Accordingly, please review/revise/clarify, avoiding such use of parentheses.
The term “high” in claim 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 3, 5-6, 12-13 and 17 are rejected as depending (directly or indirectly) from rejected independent claims 1 and 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637